CrAEEisojf, J.
(dissenting). If our Courts of Oyer and Terminer have the inherent authority to call into being grand juries selected by court appointees, which is the major premise of the conclusion that has been reached, I conld probably concur in the minor propositions discussed in the opinion.
As it is, I have given them scant consideration, for the reason that I have been unable to discover a vestige of such authority, real or apparent, in the criminal courts of this state or in those of the mother country. The absence of such authority in the courts of this state is accounted for by its absence in the courts of England, but the absence of any indication of such, an authority in the courts of England cannot be accounted for upon the supposition that such authority ■was so universally conceded that no one ever thought of challenging its existence or of noting its exercise. Such a supposition ignores alike the history of the English constitution and the fullness and fidelity of her legal literature. Bather is it that the existence of such authority was so plainly repugnant to the bill of rights that no court in England, since Magna Uharta, has ever thought of exercising it. Eor the significance of the historic pledge of the English king that no subject should be put to criminal trial unless upon presentment by the grand inquest lay in the fact that the grand inquest was selected by the sheriff of the county or the coroners, whereas the “inquests for the hundreds,” which had persisted since Braeton’s time, were, of tener than not, selected by the ap-' pointees of the king’s judges. It was precisely at this practice 1 that the paramount provision of Magna Charta was directly *672aimed. To say that the desired result was not attained is to rewrite history; to say that it was attained but that the reprobated practice was suffered to be resumed by the king’s judges not only without challenge but without ever attracting the attention of legal historians is at once to misconceive the temper of the English people and to undervalue the historians of their law. If such had been the fact, some case, one at the very least, would have been recorded, and, what is more, would have, figured large in the history of English constitutional law.
The selection of a grand jury by elisors is a subject upon which the literature of the English law is silent, and there is no other source of information as to the law except its literature. The reason why the term “elisor,” and the notion conveyed by it, are confined in the literature of the law to trial juries, is explained by this paramount provision of the bill of rights which did not admit.of the resumption by the courts of the power that had been taken from them, i. <?., the selection of the grand inquest by appointees of the judges of Assize. The term “elisor” means, in the law, an officer appointed by a trial court to select a trial jury.
To pursue this matter to a demonstration is, however, no part of the purpose of this memorandum, the sole object of which is to point out that my vote is based not upon any dissent from the minor propositions discussed in the opinion of the court, but upon the erroneous premise to which such propositions are applied, viz., that tire Court of Oyer and Terminer has authority to appoint elisors to select grand jurors.
An elisor-drawn grand jury is, therefore, a legal anomaly that results in the violation of the provision of section 9 of article 1 of our constitution, which says: “Eo person shall be held to answer for a criminal offence unless on the presentment or indictment of a grand jury,” for a body of citizens got together by persons occupying no office known to the law and whom the court had no power to appoint to the performance of that official duty is not a grand jury. Whether a conviction under an indictment presented by such a body is “due *673process of law” is within the discussion although not within the decision in Hurtado v. California, 110 U. S. 516.
I vote to reverse the judgment in this case.
Mr. Justice Minturn requests me to say that he concurs in the foregoing view which is the ground upon which he also votes to reverse.
For affwmmce — The Chancellor, Chibe Justice, Trenciiard, Voorhees, Bogert, Vredenburgh, Congdon, White, Trkaoy, JJ. 9.
For reversal — Garríson, Minturn, JJ. 2.